 


109 HR 4216 IH: No Child Left Behind Improvement and Flexibility Act of 2005
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4216 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Wu introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To improve the accountability provisions of the part A of title I of the Elementary and Secondary Education Act of 1965, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Child Left Behind Improvement and Flexibility Act of 2005. 
2.Amendments to esea 
(a)Assessments and Adequate Yearly Progress 
(1)Continuous growth modelClause (iii) of section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended to read as follows: 
 
(iii)results in continuous and substantial academic improvement for all students as demonstrated by measures of students’ progress toward proficiency, including longitudinal growth at the student level or student cohort level;. 
(2)Data averagingClause (iii) of section 1111(b)(2)(J) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended by inserting or other means that increase the stability of school-building results from year to year after school. 
(3)Same subgroup, same subjectSection 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) is amended— 
(A)in paragraph (1)(A), by striking that fails, for 2 consecutive years, to make adequate yearly progress and inserting in which the same group of students described in section 1111(b)(2)(C)(v) fails in the same subject, for 2 consecutive years, to make adequate yearly progress; 
(B)in paragraph (5), by striking that fails to make adequate yearly progress and inserting that fails (with respect to the same group of students and the same subject described in paragraph (1)(A)) to make adequate yearly progress; 
(C)in paragraph (7)(C), by striking that fails to make adequate yearly progress and inserting that fails (with respect to the same group of students and the same subject described in paragraph (1)(A)) to make adequate yearly progress; and 
(D)in paragraph (8)(A), by striking to fail to make adequate yearly progress and inserting to fail (with respect to the same group of students and the same subject described in paragraph (1)(A)) to make adequate yearly progress. 
(4)Multiple measuresParagraph (2) of section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) is amended— 
(A)in subparagraph (A)— 
(i)by striking and at the end of clause (ii); 
(ii)by striking the period at the end of clause (iii) and inserting ; and; and 
(iii)by adding at the end the following: 
 
(iv)include with respect to each group of students described in subparagraph (C)(v) multiple measures of academic achievement, such as the proportion of State report card indicators met, a performance index score, student drop-out rate, and a measure based on individual student achievement gains over time.; 
(B)in clause (iv) of subparagraph (C), by striking based primarily on the academic assessments described in paragraph (3) and inserting based primarily (but not more than 60 percent) on the academic assessments described in paragraph (3); and 
(C)by amending subparagraph (D) to read as follows: 
 
(D)Requirements for other indicatorsIn carrying out subparagraphs (A), (B), and (C), the State shall ensure that— 
(i)the indicators described in those provisions are valid and reliable, and are consistent with relevant, nationally recognized professional and technical standards, if any; and 
(ii)schools identified for school improvement, corrective action, or restructuring are identified using multiple measures of assessing school performance.. 
(5)Norm referenced assessmentsClause (ii) of section 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(3)(C)) is amended— 
(A)by striking and before provide; and 
(B)by inserting , be aligned with curriculum and instruction to adequately assess their effect on each content standard assessed, and include individual test items that, based on technical criteria, enable students to achieve the items if the students receive appropriate instruction before the semicolon at the end. 
(6)Exclusion of lep students from math assessmentsClause (ix) of section 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(30(C)) is amended— 
(A)in subclause (II), by striking and at the end; 
(B)in subclause (III)— 
(i)by inserting subject to subclause (IV), before the inclusion of limited English proficient students; and 
(ii)by adding and at the end; and 
(C)at the end of the clause, by adding the following: 
 
(IV)at the discretion of the State, the exclusion of limited English proficient students who have attended school in the United States for not more than 1 school year from the academic assessments of mathematics and reading or language arts;. 
(b)Teacher Quality 
(1)Highly qualified special education teachersParagraph (23) of section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended— 
(A)in subparagraph (B)— 
(i)in subclause (I), by inserting (except that a special education teacher may satisfy the requirements of this subclause by passing such a rigorous State academic subject test in special education or in any 1 subject that the teacher teaches if, with respect to each other academic subject in which the teacher teaches, the teacher works in collaboration with a teacher who is highly qualified in the subject) before the semicolon; and 
(ii)by striking and at the end of the subparagraph; 
(B)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(C)by adding at the end the following: 
 
(D)when used with respect to a special education elementary, middle, or secondary school teacher, means that the teacher holds at least a bachelor’s degree and— 
(i)has met the applicable standard in subparagraph (B) or (C); or 
(ii)has successfully completed an academic major, a graduate degree, coursework equivalent to an undergraduate academic major, or advanced certification or credentialing in special education.. 
(2)Highly qualified elementary school teachersSection 9101(23)(B)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(23)(B)(i)) is amended— 
(A)by striking means that the teacher and inserting means that the teacher holds at least a bachelor’s degree and; and 
(B)by amending subclause (I) to read as follows: 
 
(I)has successfully completed a graduate degree, or advanced certification or credentialing; and. 
(3)Portability of highly qualified statusSubsection (a) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended by adding at the end the following: 
 
(4)Transferring teachers 
(A)In generalSubject to subparagraph (B), if a teacher transfers to a school after demonstrating at another school that he or she was highly qualified, the teacher is deemed to continue to satisfy the requirements of subparagraph (B), (C), or (D) of section 9101(23), as applicable. 
(B)ExceptionIf a teacher described in subparagraph (A) transfers to a school in a different State, the State may reject the teacher’s status as highly qualified to the extent that such status was based on passing a rigorous State test pursuant to section 9101(23)(B) or meeting a high objective uniform State standard of evaluation pursuant to section 9101(23)(C). 
(C)DefinitionFor purposes of this paragraph, the term different State means a State other than the State in which the teacher demonstrated that he or she was highly qualified.. 
(4)Certification waiversClause (ii) of section 9101(23)(A) of the Elementary and Secondary Education Act (20 U.S.C. 7801(23)(A)) is amended to read as follows: 
 
(ii)the teacher does not currently have certification or licensure requirements waived on an emergency, temporary, or provisional basis;. 
(c)Special Education Students 
(1)Graduation rateClause (vi) of section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended by inserting , except that the State may exclude from the calculation of such percentage students with disabilities who are allowed by State law to remain in secondary school beyond the standard number of years after who graduate from secondary school with a regular diploma in the standard number of years. 
(2)Assessing students with disabilitiesSubparagraph (C) of section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) is amended— 
(A)in clause (xiv), by striking and at the end; 
(B)in clause (xv), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(xvi)notwithstanding clause (i), at the discretion of the State, provide for out-of-level testing of children with disabilities.. 
(d)Rural Schools 
(1)Highly qualified teachers in rural schoolsSubsection (a) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319), as amended by subsection (b)(3), is further amended by adding at the end the following: 
 
(5)Rural schools 
(A)WaiverThe Secretary may waive the requirements of this subsection with respect to the teachers teaching at any rural school if the school demonstrates to the Secretary’s satisfaction that such requirements impose an undue hardship on the school because of population and geographic restraints. 
(B)ApplicationTo seek a waiver under this paragraph, a school shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. Any such application shall include— 
(i)an explanation of why the requirements of this paragraph impose an undue hardship on the school because of population and geographic constraints; and 
(ii)a description of the actions the school intends to take to meet such requirements. 
(C)RenewalA waiver under this paragraph may be for a period of not more than 5 years and may be renewed.. 
(2)School choice, supplemental servicesSubparagraph (E) of section 1116(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(1)) is amended— 
(A)in clause (i), by striking In the case of and inserting Subject to clause (iii), in the case of; 
(B)by adding at the end the following: 
 
(iii)Rural schools 
(I)First yearDuring the first school year following identification for school improvement under this paragraph, a rural school may make supplemental educational services available consistent with subsection (e) in lieu of providing students an opportunity to transfer under this subparagraph. 
(II)Subsequent yearsIf a rural school fails to make adequate yearly progress (as set out in the State’s plan under section 1111(b)(2)) by the end of the first school year following identification for school improvement under this paragraph, and the rural school demonstrates to the Secretary’s satisfaction that the requirements of this subparagraph impose an undue hardship on the school because of geographic restraints, the Secretary may waive the requirements of this subparagraph with respect to the school. 
(III)ApplicationTo seek a waiver under this paragraph, a school shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. Any such application shall include an explanation of why the requirements of this subparagraph impose an undue hardship on the school because of geographic restraints, and a description of the actions the school intends to take to meet such requirements. 
(IV)Supplemental educational servicesThis clause shall not be construed to diminish a rural school’s obligation to make supplemental educational services available under paragraph (5), (7), or (8) or subsection (e).. 
 
